IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-59,120-03


                          IN RE ALFRED JAMES GODINE, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 29990 IN THE 75TH DISTRICT COURT
                              FROM LIBERTY COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends, among other things, that he filed an application for a

writ of habeas corpus in the 75th District Court of Liberty County, that more than 35 days have

elapsed, and that the application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Liberty

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order that designates issues to be investigated

(see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that Relator has
                                                                                                      2

not filed an application for a writ of habeas corpus in Liberty County. Should the response include

an order designating issues, proof of the date the district attorney’s office was served with the habeas

application shall also be submitted with the response. If the trial court entered an order designating

issues, Respondent shall also state whether she forwarded to this Court a copy of the order and proof

of the date the district attorney’s office was served with Relator’s habeas application. TEX . R. APP .

P. 73.4(b)(1). This application for leave to file a writ of mandamus shall be held in abeyance until

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.



Filed: October 15, 2014
Do not publish